Citation Nr: 1204028	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  09-24 428	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan



THE ISSUE

Entitlement to service connection for erectile dysfunction secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to October 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Detroit, Michigan RO, which denied the Veteran's claim of entitlement to service connection for erectile dysfunction.  

The Board notes that, in his July 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the Detroit RO.  His hearing was scheduled for March 2010.  However, prior to the hearing, the Veteran submitted a statement in support of claim (VA Form 21-4138), dated March 30, 2010, indicating that he would like the hearing to be rescheduled.  Another hearing was scheduled for April 2011, but he failed to appear at the hearing or give any reason for his failure to appear.  Pursuant to 38 C.F.R. § 20.702(d) (2010), the Veteran's case will be acted on as though the request for hearing had been withdrawn.  

It should also be noted that the Veteran had expressed disagreement with a denial of service connection for a vision disorder, but he did not perfect an appeal of this denial when he filed his July 2009 substantive appeal.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's erectile dysfunction is due to the Veteran's service-connected diabetes mellitus.  


CONCLUSION OF LAW

The Veteran's erectile dysfunction is proximately due to or the result of service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (a) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim for service connection for erectile dysfunction (VA Form 21-526) was received in May 2007.  Submitted in support of the claim were private treatment reports dated from May 2001 to July 2008.  A progress treatment note dated in February 2002 reflects an assessment of atherosclerotic heart disease (ASHD).  ASHD was also reported in June 2003.  In March 2004, he was diagnosed with coronary artery disease.  A private treatment report dated November 8, 2004 reflects a diagnosis of erectile dysfunction; subsequent treatment reports dated in October 2004, November 2005 and May 2006 show that the Veteran was prescribed Viagra for treatment of erectile dysfunction.  A treatment report from Dr. Paul Raphaelian, dated in October 2006, reflects an impression of diabetes mellitus without diabetic retinopathy.  In December 2006, the Veteran was diagnosed with diabetes.  Subsequent treatment notes reflect diagnoses of diabetes mellitus and ASHD.  

By a rating action in September 2008, the RO granted service connection for type II diabetes mellitus associated with herbicide exposure, evaluated as 20 percent disabling, effective May 31, 2007.  

Of record is a medical statement from Dr. Kevin M. Kiley, dated in October 2008, indicating that the Veteran has been followed in his office since July 2003; he noted that the Veteran had a history of diabetes, hypertension, hypercholesterolemia, ASHD, status post coronary artery bypass graft x5 in 2001, status post bilateral knee replacement and erectile dysfunction.  Dr. Kiley reported that the Veteran had had erectile dysfunction treated with Viagra over the past several years.  Dr. Kiley stated that it was his opinion that the Veteran's erectile dysfunction is related to his diabetes.  

The Veteran was afforded a VA examination in March 2009.  At that time, the examiner indicated that the records show that diabetes was diagnosed in October 2006; he had suffered ASHD and had had five-vessel coronary artery bypass grafting in March 2001.  The Veteran indicated that his erectile dysfunction began at the time his diabetes developed.  The examiner noted that significant in the laboratory studies was that the testosterone levels were checked in September 2002 and free testosterone percent was 2 percent (2-4.8).  Free testosterone level was 7.2 which is low (9-30).  The examiner noted that inspection of the chart showed that Viagra was used as early as April 12, 2005, 18 months prior to the diagnosis of diabetes.  The examiner stated that the Veteran had a number of factors that were significant in terms of potentially contributing to the cause of his erectile dysfunction.  Significant in his medication history was use of Coreq, lisinopril and Cymbalta; he noted that each of those had been observed to have an incidence of erectile dysfunction greater than placebo.  The examiner further noted that the Veteran had vascular disease as marked by four-vessel coronary artery bypass grafting; he stated that certainly this atherosclerotic process may also be contributing to his erectile dysfunction.  The examiner indicated that the fact that the Veteran smokes one pack per day contributes to vascular dysfunction.  The examiner stated that, given the Veteran's age and the atherosclerotic vascular disease, he was unable to comment on the degree to which diabetes played a role without resorting to speculation.  

Received in July 2009 was a medical statement from Dr. Kevin M. Kiley, dated in May 2009, wherein he stated that, while it is true that the medical evidence of record indicates that the Veteran's diabetes was diagnosed in October 2006, it is well known that patients may actually have diabetes three to five years preceding the actual clinical diagnosis.  Dr. Kiley stated that it was also well known that, in most cases, erectile dysfunction is multifactorial.  Dr. Kiley explained, as in the case of most patients, the Veteran's erectile dysfunction was multifactorial and was secondary to diabetes, vascular disease, medication effect, and tobacco use.  

Of record is an affidavit completed by Dr. Kevin Kiley, dated in March 2010, indicating that he diagnosed the Veteran with diabetes mellitus, type II.  Dr. Kiley reported that the Veteran also suffers from erectile dysfunction for which he prescribed Viagra.  Dr. Kiley stated that it was his professional opinion that the erectile dysfunction was the result of diabetes mellitus type II.  

By a rating action in January 2011, the RO granted service connection for coronary artery disease with coronary artery bypass grafting, times five; a 10 percent rating was assigned, effective August 18, 2008, and a 60 percent rating, effective March 31, 2010.  

Service connection may be granted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362(2009).  

Service connection may be established for disability that is proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187(1993).  

The provisions of 38 C.F.R. § 3.310 indicate, in pertinent part, that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439(1995).  

As to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512(1998).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  

After review of the evidentiary record, the Board finds that the evidence supports the Veteran's claim of service connection for erectile dysfunction on a secondary basis.  The Veteran has claimed that his erectile dysfunction is attributable to his service-connected diabetes mellitus.  

At the outset, the Board notes that VA medical records establish a current diagnosis of erectile dysfunction.  In addition, as stated above, the Veteran is service connected for diabetes mellitus; he is also service connected for coronary artery disease with coronary artery bypass grafting.  Thus, these elements of the secondary service connection claim have been satisfied.  The question for consideration is whether his erectile dysfunction is related to service-connected disability.  

There are conflicting medical opinions on this point.  On the one hand, following a VA examination in March 2009, the examiner stated that the Veteran had a number of factors that were significant in terms of potentially contributing to the cause of erectile dysfunction.  The examiner further noted that the Veteran had vascular disease as marked by coronary artery bypass grafting; he stated that certainly this atherosclerotic process may also be contributing to erectile dysfunction.  The examiner related that the fact that the Veteran smokes one pack per day contributes to vascular dysfunction.  The examiner stated that he was unable to comment on the degree to which diabetes played a role without resorting to speculation.  

On the other hand, in an October 2008 private medical statement from Dr. Kevin M. Kiley, the Veteran's physician stated that the Veteran had been followed in his office since July 2003; he noted that the Veteran had a history of diabetes, hypertension, hypercholesterolemia, ASHD, status post coronary artery bypass graft, status post bilateral knee replacement and erectile dysfunction.  Dr. Kiley reported that the Veteran had had erectile dysfunction treated with Viagra over the past several years.  Dr. Kiley stated that it was his opinion that the Veteran's erectile dysfunction was related to his diabetes.  Subsequently, in a May 2009 statement, Dr. Kiley stated that, while it is true that the medical evidence of record indicates that the Veteran's diabetes was diagnosed in October 2006, it is well known that patients may actually have diabetes three to five years preceding the actual clinical diagnosis.  Dr. Kiley stated that it was also well known that, in most cases, erectile dysfunction is multifactorial.  Dr. Kiley explained that, as in the case of most patients, the Veteran's erectile dysfunction is multifactorial and is secondary to diabetes, vascular disease, medication effect, and tobacco use.  More recently, in yet another statement dated in March 2010, Dr. Kiley again reiterated his opinion that it was his professional opinion that the erectile dysfunction was the result of diabetes mellitus.  

Given the above, the Board finds that the evidence is at least in equipoise as to the question of whether the Veteran's erectile dysfunction was caused by his service-connected diabetes mellitus.  Again, the Board acknowledges the indecisive opinion of the March 2009 VA examiner but affords this opinion minimal weight as it was based on the fact that the onset of the Veteran's erectile dysfunction predated the onset of diabetes mellitus, where subsequent evidence calls this fact into question.  Moreover, while the VA examiner indicates that the Veteran's erectile dysfunction was caused by many factors, he does not rule out diabetes as one of the causative factors.  In fact, he appears to include it.  Thus, the Board finds that, with application of the doctrine of reasonable doubt, service connection for erectile dysfunction as secondary to service-connected diabetes mellitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  


ORDER

Service connection for erectile dysfunction as secondary to service-connected diabetes mellitus is granted.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


